Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000785
                         SCWC-11-0000785             10-MAY-2013
                                                     08:05 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           SONNY ATTAGUILE,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-11-0000785; 2DTC-11-000602)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

          Petitioner/Defendant-Appellant Sonny Attaguile’s

application for writ of certiorari, filed April 12, 2013, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 10, 2013.

                                       /s/ Mark E. Recktenwald
Lianne M. Aoki
for the petitioner                     /s/ Paula A. Nakayama

Artemio C. Baxa                        /s/ Simeon R. Acoba, Jr.
For the respondent
                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack